Case: 22-50255        Document: 00516576792             Page: 1      Date Filed: 12/13/2022




             United States Court of Appeals
                  for the Fifth Circuit                                       United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                      FILED
                                       No. 22-50255                          December 13, 2022
                                                                                Lyle W. Cayce
                                                                                     Clerk
   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Adan Adonias Velasquez-Roldan,

                                                                 Defendant—Appellant.


                     Appeal from the United States District Court
                          for the Western District of Texas
                              USDC No. 4:21-CR-751-1


   Before Higginbotham, Southwick, and Higginson, Circuit
   Judges.
   Leslie H. Southwick, Circuit Judge:*
         Adan Velasquez-Roldan pled guilty to illegal re-entry.                      He was
   sentenced to 21 months of imprisonment. On appeal, Velasquez challenges
   his sentence, arguing that the district court erred under the Sentencing
   Guidelines by assigning three criminal history points and a six-level


         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50255     Document: 00516576792           Page: 2    Date Filed: 12/13/2022




                                    No. 22-50255


   enhancement based on a prior state disposition. Velasquez argues that his
   prior state disposition is a “diversionary disposition” under the Guidelines
   and therefore warrants only one criminal history point and a four-level
   enhancement.
          In 2020, Velasquez was charged with child molestation in a Georgia
   state court. The court imposed a 20-year sentence but ordered that it be
   served “on probation.” As a condition of probation, the court ordered
   Velasquez to serve 15 months and 12 days in county jail.
          A new dispute arose after initial briefing on appeal here. At first, both
   Velasquez and the Government agreed that Velasquez’s child-molestation
   case was adjudicated under the Georgia First Offender Act and resulted in no
   adjudication of guilt. The Government now argues, though, that a proper
   review of the record shows that Velasquez did not receive a first-offender
   sentence with no adjudication of guilt. Velasquez has conceded that his child-
   molestation offense was not statutorily eligible for a first-offender sentence
   under Georgia law.
          In light of these developments, further fact finding is needed. The
   district court should decide whether Velasquez’s state disposition qualifies
   as a “diversionary disposition” and apply the Guidelines accordingly.
   Because Velasquez’s release date appears to be January 4, 2023, we urge the
   district court to act expeditiously. We acknowledge that this court could have
   used greater expedition.
          We VACATE the district court’s sentence and REMAND for re-
   sentencing.




                                          2